IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-10045
                          Summary Calender
                       _____________________


          STACY SOILEAU

                                            Plaintiff-Appellant

          v.

          SOUTHWEST AIRLINES CO

                                            Defendant-Appellee

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      No. 3:99-CV-1138-BC(X)
_________________________________________________________________

                          August 23, 2000

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Stacy Soileau (“Soileau”) appeals the

district court’s grant of summary judgment in favor of Defendant-

Appellee Southwest Airlines Company (“Southwest”).     We AFFIRM.



                                  I.



     *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Soileau is a former flight attendant for Southwest.    On

December 17, 1997, Soileau called in sick to work.   After an

investigation, Southwest concluded that Soileau had lied when she

called in sick and that she had, in fact, taken a personal trip

with no intention of reporting to work that day.   As a result,

Southwest terminated Soileau’s employment on January 23, 1998.

     Soileau challenged her dismissal, and filed two grievances

with the Southwest Airlines Flight Attendants’ Board of

Adjustment (the “Board”).1   In the first grievance, Soileau

alleged that Southwest breached the collective bargaining

agreement by failing to notify her of the disciplinary action

within the time frame required by the CBA.   The CBA required that

Southwest notify Soileau of any disciplinary action within seven

days of when it “could reasonably have knowledge of the incident

giving rise to the disciplinary action.”   Soileau argued that

Southwest should have had knowledge of her alleged malfeasance

the day she called in sick, but that it inexplicably waited until

late January to take any disciplinary action.

     In her second grievance, Soileau claimed that Southwest had

also violated the CBA by refusing to grant her a hearing before

the Vice President of In-Flight Services after such a hearing had


     1
      Pursuant to the Railway Labor Act (“RLA”), the Board had
jurisdiction to hear and resolve Soileau’s complaints regarding
her termination and Southwest’s failure to follow the terms of
the Collective Bargaining Agreement (“CBA”) negotiated between it
and Soileau’s union. See 45 U.S.C. § 184.

                                 2
been properly requested.    The CBA states that a disciplined

flight attendant “shall be entitled” to a hearing before the Vice

President of In-Flight Services prior to any hearing before the

Board, “provided such Flight Attendant makes a written request

for such a hearing within seven (7) days” of receiving notice of

the disciplinary action.    Soileau states that her attorney made a

timely request for such a hearing, but that Southwest ignored the

request and never granted a hearing.    Soileau argued that the CBA

required that she be exonerated and reinstated as a result of

Southwest’s failure to follow the CBA’s termination and pre-Board

hearing procedures.2

     The Board held an eight-hour hearing regarding Soileau’s

grievances, during which time it heard arguments and considered

evidence from both Soileau and Southwest.    The Board subsequently

issued a one page decision simply stating that Soileau’s

grievances were denied.    Soileau then filed suit in the United

States District Court for the Northern District of Texas,

requesting that the court set aside the Board’s decision.

Although Soileau conceded that judicial review of board of

adjustment decisions is extremely limited under the RLA, she

nonetheless argued that this case presented one of the limited



     2
      Under the CBA, if Southwest fails to adhere to the time
limits regarding disciplinary actions, “the Flight Attendant
shall be considered exonerated and the charges against her/him
will be dropped.”

                                  3
instances where judicial review was proper.

     Specifically, Soileau contended that the Board had so

completely misapplied the plain language of the CBA that it had

exceeded its jurisdiction, and therefore its decision was subject

to judicial review pursuant to the RLA.    See 45 U.S.C. § 153

First (q).    Soileau also argued that judicial review of the

Board’s order was proper because her right to due process had

been violated by the Board.    Soileau’s complaint additionally

alleged claims of defamation and intentional infliction of

emotional distress.    The parties agreed to have the case tried

before a United States Magistrate Judge, and the case was

appropriately transferred.    Southwest then moved for summary

judgment on all of Soileau’s claims.    Southwest argued, in part,

that the RLA precluded the courts from reviewing the Board’s

decision.    Southwest also contended that because Soileau was

afforded the opportunity to fully and completely present her case

to the Board, her due process rights were not violated.

     In granting Southwest’s motion, the magistrate judge noted

the “[a]pplication and interpretation of the CBA are within that

the Board’s authority pursuant to the Railway Labor Act and the

CBA,” and the Board’s determination of whether Southwest complied

with the CBA is conclusive upon the parties and the court.      The

magistrate judge found that Soileau had failed to come forward

with any evidence establishing a statutory basis for the court to

review the Board’s decision.    The magistrate judge also rejected

                                  4
Soileau’s due process claims, noting that Soileau was allowed to

present all her claims to the Board, and that, in any event,

Soileau’s complaints of “shortcomings” in the Board’s termination

and grievance procedures were not germane in a due process

analysis.   Southwest was subsequently awarded costs.

     Soileau timely appeals.3



                                II.

     We review a grant of summary judgment de novo, applying the

same standards as the court below.     See Matagorda County v. Law,

19 F.3d 215, 217 (5th Cir. 1994).     Summary judgment is proper

when there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law.     See Fed. R.

Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

The substantive law determines which facts are material, and only

a dispute regarding material facts will preclude summary

judgment.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

     A collective bargaining agreement between an air carrier and

its employees is governed by the RLA.     See 45 U.S.C. § 181.



     3
      On appeal, Soileau does not challenge the magistrate
judge’s decision to grant Southwest summary judgment on her
claims of defamation and intentional infliction of emotional
distress. Rather, she only appeals the court’s refusal to review
and set aside the Board’s decision. Soileau also argues that the
court erred in its assessment of costs.

                                 5
Pursuant to the RLA, each air carrier must establish a board of

adjustment to adjudicate disputes regarding the “interpretation

or application of agreements concerning rates of pay, rules, or

working conditions.”   45 U.S.C. § 184.     Individual air carrier

boards of adjustment may exercise the same authority as that

exercised by the National Railroad Adjustment Board.       See 45

U.S.C. §§ 153, 184.

     The federal courts’ ability to review a final decision of a

board of adjustment is extremely limited.      By operation of the

RLA, courts may only set aside a board’s order in three limited

circumstances: (1) the failure of a board to comply with the RLA;

(2) the failure of a board to confine itself to matters within

its jurisdiction; or (3) on a showing of fraud or corruption by

the board’s members.   See 45 U.S.C. § 153 First (q).     We have

recognized that the RLA’s limits on judicial review are “among

the narrowest known to the law.”       Atchison, Topeka, & Santa Fe

Ry. Co. v. United Transp. Union, 175 F.3d 355, 357 (5th Cir.

1999) (citing Diamond v. Terminal Ry. Alabama State Docks, 421
F.2d 228, 233 (5th Cir. 1970)).    As Soileau notes, in addition to

the statutory grounds, we also have been willing, on a limited

basis, to set aside board decisions where the employee can show

that she was denied fundamental due process by the board.       See

Hall v. Eastern Air Lines, Inc., 511 F.2d 663 (5th Cir. 1975)

(finding that the adjustment board’s refusal to allow an employee

to present an alibi defense to the disciplinary actions brought

                                   6
against him constituted a denial of due process); but see Del

Casal v. Eastern Airlines, Inc., 634 F.2d 295 (5th Cir. 1981)

(finding that an employee was not denied due process when he

alleged, without support, that the adjustment board was not

impartial); Wells v. Southern Airways, Inc., 517 F.2d 132 (5th

Cir.) decision modified on reh’g 522 F.2d 707 (5th Cir. 1975)

(holding that there was no denial of due process when a

discharged pilot had a hearing before the adjustment board and

was allowed to present his claim that he was fired as a result of

hostile discrimination against non-union pilots).

     Despite the limited judicial review afforded board of

adjustment decisions, Soileau insists that we can properly review

the Board’s decision in this case.   We disagree.



A. Did the Board Exceed its Jurisdiction?

     Soileau does not argue that the Board violated the RLA or

was influenced by fraud or corruption.    Rather, she contends

that, because the Board’s decision is so irrational and contrary

to the CBA, it exceeded its jurisdiction.    See 45 U.S.C. § 153

First (q); Brotherhood of R.R. Trainmen v. Central of Georgia Ry.

Co., 415 F.2d 403, 412 (5th Cir. 1969).   Despite Soileau’s

arguments, we do not believe that the Board acted beyond its

jurisdiction in denying Soileau’s grievances.

     The Board has the authority to determine whether Southwest

acted within the bounds of the CBA, and its findings are

                                7
conclusive upon the courts.   See 45 U.S.C. §§ 153 First (q), 184.

Thus, we may not substitute our judgment for that of the Board,

and we need not inquire as to whether “substantial evidence”

supports the Board’s decision.   Diamond, 421 F.2d at 233.     So

long as the Board’s decision is “rationally inferable, if not

obviously drawn, from the letter or purpose of the collective

bargaining agreement,” the Board acted within its jurisdiction.

Brotherhood of R.R. Trainmen, 415 F.2d at 412.

     Soileau complains that Southwest violated the CBA by not

informing her of its disciplinary action in a timely manner.

Southwest contends, however, that it complied with the CBA

because it notified Soileau of the disciplinary action within

seven days of determining that she had lied about being sick,

even though it did not determine that she had lied until nearly a

month after the incident occurred.   We recognize that reasonable

persons could disagree about when Southwest could have known of

Soileau’s behavior.   However, this is precisely the type of

question that is to be determined by the Board.   In this case, we

cannot say that the Board’s determination in favor of Southwest

is so contrary to reason, or the CBA, that the Board exceeded its

jurisdiction.

     Likewise, we decline to set aside the Board’s decision on

the basis of Southwest’s failure to give Soileau a hearing with

the Vice-President of In-Flight Services.   As she did before the

magistrate judge, Soileau contends that the failure of Southwest

                                 8
to grant her this hearing was a blatant violation of the CBA that

mandates her exoneration and reinstatement.   Southwest, however,

contends that Soileau did not receive a hearing because she

failed to make the request personally, but rather made it though

a private attorney who was not her recognized union

representative.    Although Soileau’s contention that Southwest has

consistently disregarded this provision of the CBA, regardless of

who requests the hearing, has some persuasive force, she had the

opportunity to present this argument to the Board.    The Board

nonetheless rejected Soileau’s grievances, implicitly finding

that Southwest had complied with the CBA.   As was the case with

Soileau’s complaint regarding Southwest’s notice of disciplinary

action, the determination of whether the Southwest violated the

CBA in failing to grant Soileau a hearing before the Vice

President of In-Flight Services is a matter left solely to the

Board.   We cannot say that the Board’s decision in favor of

Southwest was so irrational or disconnected from the wording and

purpose of the CBA to render the decision judicially reviewable

under the RLA.



B.   Due Process

     Turning to Soileau’s due process complaint, we find it

equally without merit.   Initially, Soileau contends that the fact

that the Board found against her is indicative of a violation of

due process.   Beyond this, however, Soileau fails to allege

                                  9
exactly how the Board’s proceedings resulted in a denial of due

process.   Soileau does not claim that the Board prevented her

from putting on her case or presenting her various theories

regarding Southwest’s alleged violations of the CBA.   In fact, in

deposition testimony, Soileau admitted that she was not prevented

from presenting any part of her case to the Board.   Rather,

Soileau simply contends that the Board’s failure to adopt her

interpretation of the CBA was a violation of due process.     We are

wholly unpersuaded.   The mere fact that the Board rejected

Soileau’s interpretation of the CBA can in no way be construed as

a violation of due process.

     Soileau also argues that she was denied due process because

the Board only produced a one-page decision denying Soileau’s

grievances without explanation.    Soileau contends that the Board

should have produced a more detailed record of its findings and

conclusions.   We have never found that a board of adjustment’s

failure to produce a detailed record of its proceedings and

findings constitutes a denial of due process, and we decline to

do so today.   The “bare bones” decision produced in this case

does not amount to a denial of due process.



C. Costs

     As a final matter, Soileau disputes the amount of costs

awarded to Southwest.   Under Federal Rule of Civil Procedure

54(d)(1), the prevailing party in the district court is allowed

                                  10
to recover costs.     Any objections to the assessed costs must be

made by written motion to the district court within five days of

the assessment.     See Fed. R. Civ. P. 54(d)(1).   In this case,

Soileau failed to file any such motion in the district court.

Therefore, she has waived any objection to the assessed costs and

we refuse to consider the issue on appeal.     See Prince v. Poulos,

876 F.2d 30, 34 (5th Cir. 1989).



                                 III.

     For the above stated reasons, the judgment of the district

court is AFFIRMED.4




     4
       Southwest’s brief strenuously argues that Soileau’s
appeal is frivolous and sanctions should be awarded. While we
find Soileau’s appeal to be without merit, we decline to find
that her appeal is so frivolous as to warrant sanctions.

                                   11